Mr. Justice Gabbert
delivered the opinion of the court.
The only question necessary to determine is, whether there is testimony tending to prove that plaintiff was the procuring cause of the sale. It is clear there is not. He never advertised it. Richards and his associates Avere not induced to come to Denver with a view of purchasing the eighteen sections. On the contrary, they came here at the suggestion or .solicitation of plaintiff, to purchase the Lapham ranch. He never mentioned the eighteen sections until Mr. Ferguson spoke about them. He never told Richards, or *404either of his party that he had this property for sale, and never offered it to them. It was Ferguson who first informed them about it. He went with them to the office of the defendants. Plaintiff may have later introduced Richards and his associates to the defendants, but we think it is clear from the testimony that they went to the office of the latter the second time because they were interested about the eighteen sections from what Ferguson had said, and not because of anything that plaintiff may have said to them. Arrangements were made to inspect the Lapham ranch, and the eighteen sections, which would be the most convenient for the Richards party. Plaintiff took the party to inspect his property, and endeavored to induce them to purchase it, which they did. From there they went to Byers, to meet Louden, as previously arranged, who then took charge of the party, the plaintiff returning to Denver. He had never seen the eighteen sections, and consequently, could not give them any information regarding that land. The talk that Lapham had with the livery stable man at Byers was evidently for the purpose of inducing him to talk favorably about the Lapham tract. When the Richards party returned to Denver, plaintiff did not talk to them about the eighteen sections, or make any effort to sell that property to them. After entering into a contract to purchase his ranch, they left him, went to the office of the defendants and purchased their tract. In short, there is not a scintiha of evidence from which it can be inferred that anything said or done by plaintiff induced the Richards party to purchase the eighteen sections.
Before a broker is entitled to compensation-for a sale of real estate, it must appear there is testimony ■ tending to establish that by his efforts a sale was effected. — Wheeler v. Beers, 45 Colo. 547: Chaffee v. Widman, 48 Colo. 35; Geiger v. Kiser, 47 Colo. 297; Babcock v. Merritt, 1 Colo. App. 84; Lawrence v. Weir, 3 Colo. App. 401; Cole v. Thornburg, 4 Colo. App. 95. *405The judgment of the district court is affirmed.

Judgment affirmed.

Mr. Justice Musser and Mr. Justice Hill concur.